FERGUSON, Judge
(concurring in the result) :
I concur in the result.
I disassociate myself entirely from the discussion of the staff judge advocate’s participation in the early pretrial stages of the case and his preparation thereafter of the advice to the convening authority under Uniform Code of Military Justice, Article 34, 10 USC § 834. In my opinion, it was erroneous for the staff judge advocate to act as he did and thereafter to advise the convening authority on the charges. See my dissenting opinions in United States v Dodge, 13 USCMA 525, 33 CMR 57, and United States v Mallicote, 13 USCMA 374, 32 CMR 374.
Nevertheless, I join in affirming the findings and sentence as, under the peculiar circumstances of this case, the error was not prejudicial. Lieutenant Colonel Wilber’s advice fairly portrayed the case to the convening authority, and there can be no argument that the evidence, the nature of the charges, and the possible punishment would have led any staff judge advocate to recommend, and any commander to order, trial by general court-martial. The post-trial review was, of course, conducted by another officer in another command.
I, therefore, agree that the decision of the board of review must be affirmed.